Case 2:14-cr-20589-BAF-MKM ECF No. 246, PageID.2669 Filed 01/27/21 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                          Criminal No. 14-CR-20589-01

vs.                                                        HON. BERNARD A. FRIEDMAN

SOPHIA EGGLESTON,

      Defendant.
_____________________________/

       AMENDED ORDER GRANTING IN PART DEFENDANT’S MOTION TO
      MODIFY HER SENTENCE OR TO EXTEND HER SELF-SURRENDER DATE

               Defendant has filed a renewed motion in this matter to modify her sentence (to

serve her prison term at home) or, alternatively, to extend her self-surrender date [docket entry

244]. For cause shown, and with the government’s concurrence, the motion is granted as to the

extension of defendant’s self-surrender date. In light of the ongoing Covid-19 pandemic and

its impact on Bureau of Prisons (“BOP”) facilities, as well as defendant’s various health

complications, defendant’s self-surrender date is extended by an additional six months.

Accordingly,



               IT IS ORDERED that defendant’s motion to extend her self-surrender date is

granted. Defendant’s self-surrender date is postponed until September 1, 2021, or as soon

thereafter as the BOP may direct.



              IT IS FURTHER ORDERED that defendant’s motion to modify her sentence
pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (the “compassionate release” statute) is denied as
premature, as defendant is not in custody at this time.



                                            s/Bernard A. Friedman
                                            BERNARD A. FRIEDMAN
Dated: January 27, 2021                     SENIOR UNITED STATES DISTRICT JUDGE
       Detroit, Michigan
